Matter of Colello (2018 NY Slip Op 08771)





Matter of Colello


2018 NY Slip Op 08771


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ.


962 CA 17-01501

[*1]APPOINTMENT OF A GUARDIAN FOR EUGENE DAVID COLELLO, PURSUANT TO SCPA ARTICLE 17-A.
-MICHELLE A. COLELLO, PETITIONER-RESPONDENT, 	 EUGENE G. COLELLO, RESPONDENT-APPELLANT.
- LISA J. ALLEN, ESQ. AND STANLEY J. COLLESANO, ESQ., RESPONDENTS. (APPEAL NO. 1.) 






STANLEY J. COLLESANO, LLC, BUFFALO (SEAN A. FITZGERALD OF COUNSEL), FOR RESPONDENT STANLEY J. COLLESANO, ESQ. 

	Appeal from an order of the Surrogate's Court, Erie County (Barbara Howe, S.), entered January 4, 2016. The order denied respondent Eugene G. Colello's motion seeking, inter alia, to disqualify Lisa J. Allen, Esq., as attorney for petitioner, and to disqualify Stanley J. Collesano, Esq. as guardian ad litem. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Loafin' Tree Rest. v Pardi  [appeal No. 1], 162 AD2d 985, 985 [4th Dept 1990]).
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court